Title: Notes of Cabinet Meeting on Neutrality, 3 August 1793
From: Jefferson, Thomas
To: 


Aug. 3. We met. The rules being now reduced on one paper I considered them, and not finding any thing against the treaties as far as I could see, they were agreed to and signed by us all.—We proceeded to consider what should be done as to the French privateers armed in our ports, and their prizes taken since they were ordered away. Randolph recapitulated his old opinion. Hamilton proposed to suppress the privateers by military coercion and deliver the prizes to their owners. I proposed to require from Mr. Genet a delivery of the prizes to their owners, otherwise that, in consequence of the assurances we had given the British minister, we should be bound to pay for them and must take credit for it with France, and to inform him that we would allow no further asylum in our ports to the said privateers. [These were the Citoyen  Genet, Sans culottes, Vainqueur de la Bastille and petite Democrate. The two last had been armed subsequent to the prohibition.] My proposition was agreed to with an addition that the Governor’s should be notified that the privateers were no longer to be permitted to stay in our ports.
The President wrote to take our opinions Whether Congress should be called. Knox pronounced at once against it. Randolph was against it. Hamilton said his judgment was against it, but that if any two were for it or against it, he would join them to make a majority. I was for it. We agreed to give separate opinions to the Presidt.—Knox said we should have had fine work if Congress had been sitting these two last months. The fool thus let out the secret. Hamilton endeavored to patch up the indiscretion of this blabber, by saying ‘he did not know; he rather thought they would have strengthened the Executive arm.’ It is evidence they do not wish to lengthen the session of the next Congress, and probably they particularly wish it should not meet till Genet is gone.—At this meeting I received a letter from Mr. Remsen at N.Y. informing me of the event of the combat between the Ambuscade and the Boston. Knox broke out into the most unqualified abuse of Capt. Courtnay. Hamilton, with less fury, but with the deepest vexation, loaded him with censures. Both shewed the most unequivocal mortification at the event.
